Citation Nr: 9929836	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-34 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenic reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
March 1962.  He also  had service in the Arkansas National 
Guard (ARNG), which included a period of active duty for 
training (ACDUTRA) from June 22, 1958 to December 21, 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to service connection 
for schizophrenic reaction.  The appellant filed a timely 
notice of disagreement, and was issued a statement of the 
case in December 1997.  The RO received his substantive 
appeal later that month.  The appellant thereafter presented 
testimony at a personal hearing held by the undersigned 
Member of the Board at the local VARO in May 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.  


REMAND

As a preliminary matter, the Board notes that the accredited 
representative has advanced contentions to the effect that a 
remand is necessary to conduct a thorough and contemporaneous 
examination and to obtain a medical opinion on the question 
of whether the veteran's current schizophrenic reaction is 
related to service.  In this regard, the Board notes that the 
argument is premature, if not misplaced.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the veteran has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under section 5107(a), the VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  In order for a claim to 
be well grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.

Here, the appellant has submitted no competent medical 
evidence whatsoever of a nexus between his current 
schizophrenic reaction and his service.  Therefore, at this 
juncture, the Secretary cannot undertake to assist the 
appellant in further developing facts pertinent to his claim.

Nevertheless, decisions of the Board must be based on all of 
the pertinent evidence available.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 1999); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); see also Robinette v. Brown, 8 Vet. App. 69 
(1995) and Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained), as well as Epps v. Brown, 9 Vet. App. 341 
(1996) (sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of his claim includes 
the duty to request information which may be pertinent to the 
claim.  38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty 
to assist is particularly applicable to records which are 
known to be in the possession of the Federal Government.  See 
Counts v. Brown, 6 Vet. App. 473 (1994).

In the instant case, it is noted that the Social Security 
Administration (SSA) requested copies of the appellant's 
medical records from VA in May 1998, as he was being 
evaluated for eligibility for Social Security Disability 
benefits.  During the course of the appellant's May 1999 
hearing, he testified that he has been in receipt of Social 
Security Disability Benefits since 1991.  

Records pertaining to the award of such benefits by the SSA, 
if any, have not been associated with the record certified 
for appellate review.  Such records may be of significant 
probative value in determining whether the appellant's claim 
for service connection is, in fact, well grounded.   As the 
Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), 
that the duty to assist requires the VA to attempt to obtain 
records from other Federal agencies, including the SSA, when 
the VA has notice of the existence of such records.  Thus, 
the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the appellant disability benefits, if 
any, as well as copies of the medical 
examination reports and treatment records 
reviewed by that agency in granting the 
appellant such benefits.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  The RO must re-adjudicate the 
appellant's claim for service connection 
for schizophrenic reaction, with special 
attention being made to the additional 
evidence submitted or obtained on behalf 
of the appellant.

3.  If this determination remains 
unfavorable to the appellant in any way, 
he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


